DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 1-34, 36-50, 52-54, 62-65, 69, 73, 74, and 87 are canceled.
Claim 72 remains withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
	Claims 60, 61, 86, and 88-90 are objected to for making reference to the limitations found in the Figures (i.e., Figure 1).
	MPEP 2173.05(s) discloses that claims are to be complete in themselves and that incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference because,  “[i]incorporation by reference is a necessity doctrine, not for applicant’s convenience” (Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993, citations omitted).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 35, 51, 55-61, 66-68, 70, 71, and 75-85 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on March 21, 2022 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on May 20, 2022 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.The Rejection:
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description.
The written description requirement ensures that, “an applicant invented the subject matter which is claimed.  Further, the written description requirement for a claimed genus may be satisfied through a sufficient description of a representative number of species by 1) reduction to practice; 2) reduction to drawing; or 3) disclosure of relevant identifying characteristics (i.e., structure of other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure) (MPEP 2163 at II(A)(3)(a)(ii)).  
Two Description Issues are currently present:
I - Claims are drawn to a set of 10 or more gene specific primer pairs which are “experimentally validated” as being suitable for a multiplex amplification assay, wherein the primers are simply recited as comprising gene-specific domains.
It is determined that the only experimentally validated primers disclosed by Applicants contained not only the gene-specific domains, but also the anchor domain comprising the PCR suppression sequence as well as universal primer binding sites therein.
II – Claims are drawn to include any primers which are experimentally validated to be used in a multiplex amplification to be able to amplify at least any 10 genes or at least 1000 or more genes listed in Table 1 or all of the genes listed in Table 1, which are over 8,000 genes.
Reduction to Practice
	The specification disclose that the inventor have disclosed a set of experimentally validated gene specific primer pairs (page 1), wherein the primer pairs of the disclosure include a gene specific primers that are experimentally validated as suitable for use in a multiplex assay (page 2).
	The specification then discloses various aspect which are involved in designing a primer for multiplex purposes, such as the amount of G-C contents (page 6), the length of the amplification product produced (pages 6 and 8, for example), the types of anchor sequences which can be appended thereto, such as universal primer binding region, PCR suppression region (page 19).
	However, when it comes to providing a set of primers which are experimentally validated, the specification only provides primers which have, in addition to the gene-specific domains, also the PCR suppression portions which serves also as universal primer binding regions, and forward and revere primer specific tags (see page 33 and Figure 3).
	The specification simply fails to provide any set of primers which are experimentally validated which comprise only the gene-specific portion at their 3’ ends.
	In addition, the specification fails to disclose any other set of primers which are experimentally validated as being able to amplify the genes listed in Table 1 other than the set of primers comprising the gene-specific sequences of SEQ ID NO: 37-16166 and the above-discussed PCR suppression portion and the primer specific tags.
	While the specification discloses and references to a set of primers which are named, “CancerNet 8K” while referencing primers listed in Table 1 (SEQ ID NO: 37-16166), the specification explicitly state that those sequence in Table 1 comprise only the “gene specific primer domains”, and that the primers which have been employed in the experiment which validates their use in a multiplex amplification assay also comprises the anchor domains which have been discussed above:
“cDNA … was primed and extended for 1 cycle at … using a mix of CancerNet 8K forward primer mix … each primer, gene specific primer domains listed in Table 1 (SEQ ID NOs: 37-16166) and anchor domains as reported above” (page 40, lines 26-29)

	Therefore, Applicants were simply not in possession of a set of experimentally validated primers which comprises a gene-specific binding domain or separate embodiments of anchor portions alternatively claimed.
Reduction to Drawing
	The specification disclose the generalized structure of the primers which are experimentally validated, each of which comprising a 3’ gene specific binding domain and a 5’ anchor comprising a PCR suppression domain (which also acts as universal primer binding region) and unique tag sequences (Figure 3).  In addition, Figures 1 and 2 disclose a table of experimentally validated primers with their gene-specific portion sequences (SEQ ID NO: 37-16166).
	
Disclosure of Relevant Identifying Characteristics
While one could argue that a skilled artisan would be able to identify/envision the “representative number of species” of such a primer set having only the gene-specific binding portion, or alternative embodiments of anchor sequences, or any primer sets which can amplify the list of genes recited in Table 1, such would not satisfy the written description for the genus claims when, “the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art” (MPEP 2163(I)(A)).  As shown by Applicants’ own figure and description, such essential or critical feature the entire structure of the primers which have been experimentally validated.  Applicants simply have not disclosed any species which are experimentally validated other than primer structure discussed above.   
  
As stated in University of California v. Eli Lilly and Co. at page 1404:

An adequate written description of a DNA ... "requires a  precise definition, such as by structure, formula, chemical name, or physical  properties," not a mere wish or plan for obtaining the claimed chemical  invention.   Fiers v. Revel,  984 F.2d 1164, 1171,  25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a  DNA requires more than a mere statement that it is part of the invention and  reference to a potential method for isolating it; what is required is a  description of the DNA itself."   Id.   at 1170,  25 USPQ2d at 1606.  

	Therefore, for the foregoing reasons, the genus embraced by the claims is not sufficiently described by the number of species disclosed in the specification, and therefore, the specification lacks written description of the claims.Response to Arguments:
	Applicants traverse the rejection (page 8, Response).
	Applicants state that claim 35 as amended is directed to a set of 100 or more gene specific primer pairs, comprising, among other elements, primer pairs that are experimentally validated together in a multiplex reaction so that each primer pair of the set of 100 or more gene specific primer pair produces, in a multiplex reaction a yield of a gene-specific extension products that exceeds a yield of non-specific extension products by at least 2-fold (page 8, Response).
	By this amendment, Applicants state that the issue the Office addressed on pages 10-11 of “the” Office Action1 stating that primers which are optimized individually may not work in a multiplex reaction in the presence of other primer pairs and under different conditions, is addressed because claim 35 now requires that the primer pairs are experimentally validated together in a multiplex reaction (page 9, Response).
	The Office respectfully disagrees.  The subject-amendment does not provide evidence of Applicants’ possession of the genus embraced by the claims due to the unpredictability that exists in identifying whether a primer identified as specific primer for a target would work in a multiplex environment in the presence of a plurality (i.e., 100 or more) of other gene-specific primers. This fact was also substantiated by citation of Henegariu et al. (BioTechniques, 1997, vol. 23, pages 504-511) in pages 10-11 of “the Office Action”.
	Based on such unpredictability, the one of skill in the art would not envision that Applicants were in possession a set of 100 or more primer pairs which are directed any and all genes from any and all organisms, microorganisms, which are capable of being used together in a multiplex amplification reaction to generate gene-specific amplicons based on the select set of primers which they tested and verified.
	Next, Applicants contend that a narrow disclosure may support broad claims that covers undisclosed embodiments, citing Ethicon Endo-Surgery Inc. v. United States Surgical Corps (citation omitted) because a person skilled in the art would readily discern that other members of the genus would perform similarly to the disclosed members (page 9, bottom to page 10, 1st paragraph).
	Applicants contend that claim 35, as amended specifies that the primer pairs are experimentally validated together in a multiplex reaction such that primer pair provides the specificity of target nucleic acid amplification, as well as reciting that the validation process involves an RT-PCR-NGS assay (page 10, Response).
	These arguments are not found persuasive.  In fact, Applicants’ own statement contradicts their assertion.  By relying on Ethicon Endo-Surgery Inc. v. United States Surgical Corps, Applicants are implying that the skilled artisan can “readily discern” that other members of the genus (any and all set of at least 100 primer pairs directed to any and all genes from any and all organisms, microorganisms, etc.) would perform similarly to the disclosed members.
	The only common elements comprised by Applicants’ actually disclosed set of primers are the common PCR suppression sequence, an anchor sequence.  The gene-specific domains are not shared among the primers.  In essence Applicants are implying that one of skill in the art would have readily discerned that any and all primers, each of which are designed to be target specific for its respective gene would be expected to work together in a group of at least 100-plex amplification reaction simply because one attached a common PCR suppression sequence and an anchor sequence.
	Clearly this is not the case.  This is simply evidenced by Applicants’ own claim, wherein verification process is needed via the so-called, “RT-PCR-NGS assay”.  If any and all primers having a common PCR suppression sequence and an anchor sequence were readily expected to behave as those disclosed by Applicants’ disclosed  primer set, then the testing would not be necessary.
	The fact that the claim requires a validation procedure to make sure that the primers actually worked together in a multiplex assay producing a gene-specific amplicons for which they were designed, which further plainly evidences the existence of unpredictability when it comes to how group of primers behave in a common reaction.  
	As discussed above, one of skill in the art would not readily discern that other members of the genus embraced by the claims would behave the same way as Applicants’ own limited set of primers which have been designed and validated.
	Next, Applicants contend that the criteria of validating the primer pairs would have predictably produced candidate primer pairs for each of a certain group of target genes and following such guidance from the instant specification (page 10, bottom to page 11, 1st paragraph).
	This argument is fundamentally flawed.
	The fact that there is a method for doing something does not provide possession of any and all elements which could be discovered by that method.
	Take for example, a method of sequencing reaction, such as NGS sequencing reaction.  The fact that NGS sequencing reaction can provide sequence of any genes being sequenced, does not describe any and all gene variants which could be associated with a condition.  The fact that one could identify them via the NGS sequencing does not necessarily afford them with the possession of any all such future discoveries employing the sequencing method.
	This issue has already been settled in The Regents of the University of California v. Eli Lilly and Co., 43 USPQ2d 1398 (Fed. Cir. 1997), herein “Lilly”.
An adequate written description of a DNA ... "requires a precise definition, such as by structure, formula, chemical name, or physical  properties," not a mere wish or plan for obtaining the claimed chemical  invention.   Fiers v. Revel,  984 F.2d 1164, 1171,  25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a  DNA requires more than a mere statement that it is part of the invention and  reference to a potential method for isolating it; what is required is a  description of the DNA itself."   Id.   at 1170,  25 USPQ2d at 1606.  (page 1404)

	This is precisely Applicants’ claims. Applicants have derived a specific set of primers which could be multiplexed tighter in a single reaction and based their method employed, Applicants wish to identify any and all future primers which could be discovered (i.e., a wish based on reference to a potential method for isolating them).
	Applicants’ attention is also directed to the facts of Lilly.
	In Lilly, claims directed to human insulin was invalidated, failing the written description criteria (U.S. Patent No. 4,652,525, herein ‘525 patent).
	Specifically, the court stated:
Whether a specification complies with the written description requirement of § 112, ¶ 1, is a question of fact, which we review for clear error on appeal from a bench trial.  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563, 19 USPQ2d 1111, 1116 (Fed.Cir.1991);  Ralston Purina Co. v. Far-Mar-Co, Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed.Cir.1985).   To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);  In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed.Cir.1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.”  Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.

We first consider claim 5, which is specific to a microorganism containing a human insulin cDNA. UC argues that the district court clearly erred in finding that claim 5 is invalid under § 112, ¶ 1. Specifically, UC argues that a constructive or prophetic example in the '525 specification describes in sufficient detail how to prepare the claimed organism.   Lilly responds that the district court properly applied the written description requirement, as this court applied it in Fiers, 984 F.2d at 1170-71, 25 USPQ2d at 1605-06, and thus did not clearly err in finding that the cDNA encoding human insulin required by claim 5 is not adequately described in the '525 patent.

Claim 5 is directed to a recombinant procaryotic microorganism modified so that it contains “a nucleotide sequence having the structure of the reverse transcript of an mRNA of a [human], which mRNA encodes insulin.”   Thus, the definition of the claimed microorganism is one that requires human insulin-encoding cDNA. The patent describes a method of obtaining this cDNA by means of a constructive example, Example 6. This example, however, provides only a general method for obtaining the human cDNA (it incorporates by reference the method used to obtain the rat cDNA) along with the amino acid sequences of human insulin A and B chains.   Whether or not it provides an enabling disclosure, it does not provide a written description of the cDNA encoding human insulin, which is necessary to provide a written description of the subject matter of claim 5. The name cDNA is not itself a written description of that DNA;  it conveys no distinguishing information concerning its identity.   While the example provides a process for obtaining human insulin-encoding cDNA, there is no further information in the patent pertaining to that cDNA's relevant structural or physical characteristics;  in other words, it thus does not describe human insulin cDNA. Describing a method of preparing a cDNA or even describing the protein that the cDNA encodes, as the example does, does not necessarily describe the cDNA itself.   No sequence information indicating which nucleotides constitute human cDNA appears in the patent, as appears for rat cDNA in Example 5 of the patent.   Accordingly, the specification does not provide a written description of the invention of claim 5.

	This situation is analogous to the instant situation.
	In the ‘525 patent, the disclosure contained an actual cDNA sequence derived from rat which encodes insulin, much like the specific set of primers which work together which Applicants disclosed.  Similarly, the ‘525 patent claimed a human cDNA encoding insulin while disclosing methods for isolating and identifying such a sequence, much like Applicants’ disclosed method of identifying other undisclosed species of primer pairs.  
	The ‘525 patent even went to disclose the actual protein sequences of the human insulin, which could be deduced based on which codons encode for each of the amino acids.  
	However, the court in Lilly correctly determined that the mere wish to identify the human cDNA encoding insulin cannot be described based on a method(s) for obtaining it. 
	Similarly, the Office renders the same conclusion that Applicants’ mere wish to identify them based on the disclosed method does not properly describe any set of at least 100 pairs of primers which are directed to any and all genes from any and all organisms, microorganisms, etc. which can be multiplexed together.
	For these reasons, Applicants’ arguments are not found persuasive and the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 35, 51, 55-61, 66-68, 70, 71, and 75-85 under 35 U.S.C. 103 as being unpatentable over Andersen et al. (U.S. Patent No. 8,323,897, issued December 2012) in view of Shuber, A.P. (U.S. Patent No. 6,207,372, issued March 27, 2001) and Broude et al. (PNAS, January 2001, vol. 98, no. 1, pages 206-211), made in the Office Action mailed on March 21, 2022 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on May 20, 2022 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.  
The Rejection:
With regard to claim 35, Andersen et al. disclose a set of 10 or more gene specific primer pairs (“plurality of amplification primer pairs, each of which is suitable for amplifying a different target sequence of interest … the number of primer pairs can be at least 100, 300, 500, 1000, 10000, or 30000”, column 8, lines 1-4), wherein each pair of gene specific primers is made up of a forward and reverse primer (“each amplification primer pair includes to amplification primers, one forward amplification primer and one reverse amplification primer, as is well-known in the art”, column 9, lines 43-46; see the experimental validation of 95-plex primers (column 25, line 35 to column 26, line 2).
With regard to claim 51, the artisans disclose the use of a reaction vessel (reaction tube, column 25, line 40-45), a target nucleic acid template composition (column 25, line 44), and a set or subset of gene specific primer pairs (column 25, line 41; “pooled primer mix”).
With regard to claim 57, the set of primers as claimed is not physically distinct from the set of primers disclosed by Andersen et al. as the primers have been validated with template cDNA molecule (column 25, line 44), therefore would also necessarily be validated with a synthetic template which has the same sequences as the template cDNA molecule.
With regard to claim 58, the set of primers is also specific for their targets, and therefore, would necessarily be validated in the presence of multiple different tissues or cell types (the primers target human genes).
With regard to claim 59, in one of the explicitly disclosed embodiments, Andersen et al. multiplex the following genes (see gene multiplexed on column 25):
Hs00173639_m1 (DYRK1A); Hs00173565_m1 (FGF7); Hs00177127_m1 (MAP2K3); Hs00173564_m1 (FGF4); Hs00170633_m1 (GEM); Hs00170288_,1 (TSPAN6); Hs00174927_m1 (TPO); Hs00176222_m1 (CDK9); Hs00174575_m1 (CCL5); and Hs00173854_m1 (PMEL)2.
With regard to claim 65, the primers comprise an anchor domain at their 5’ ends, which are explicitly taught as being used as a universal primer binding site (“As a specific example, a region of non-complementarity may be included at the 5’ end of one or more of the primers, with the remainder of the primer sequences being complementarity to their respective target polynucleotide sequences”, column 10, lines 52-60; “primers can also include a 5’ ‘tail’ … for universal amplification, detection and/or purification.”, column 11, lines 15-25).
With regard to claim 68, the primer pairs comprise ranges of 24 to 70 nucleotides (“certain embodiments, the primers may contain from about 15 to about 35 nucleotides”, column 10, lines 5-8).
With regard to claim 69, the set disclosed by the artisans are comprised of forward and reverse primer pairs and therefore, the forward primers would be considered a first subset and the reverse primers would be the second subset.
Andersen et al. do not explicitly disclose that the primers of the primer pair are separated by a template distance of 60 to 300 nucleotides.
Andersen et al. do not explicitly disclose all possible additional sequences which could be found on their primers, specifically, common PCR suppression sequence (claim 67).
Andersen et al. do not explicitly state that the specificity of their multiplex set produce amount of products that is at least 2-fold of an amount of non-specific extension products.
Andersen et al. do not explicitly disclose the primer pair having the gene specific domain of 16-24 nucleotides (claim 55) or that the gene-specific domain is GCA-rich or GCT-rich and has GC content of 45-85% (claim 56).
Andersen et al. do not explicitly disclose that their disclosed set of primers comprises primers which amplify the 1000 or more genes identified in Table 1 (claim 60), or all of the listed genes in Table 1 (claim 61).
Andersen et al. do not explicitly disclose that the 5’ anchor domain comprises a length of between 10 to 24 nucleotides (claim 66).
Andersen et al., while explicitly teaching that the primers of the primer pairs comprise a 5’ domain for universal primers, do not explicitly disclose that universal primers are provided in a set (claim 70), on a thermocycler device (claim 71).
Broude et al. disclose a method of performing multiplex amplification wherein PCR suppression sequence is employed in a primer.
Shuber discloses a method of performing multiplex amplification with primer pairs which have a 5’ tail as a universal primer binding site (“invention provides single-stranded oligonucleotide DNA primers for amplification … in a multiplex polymerase chain reaction … primers have the structure … 5’-XY-3’, wherein X comprises an invention primer sequence, and Y comprises a sequence contained within or flanking a target sequence or its complement … Y comprises a sequence from 17 to 25 bases in length”, column 2, line 62 to column 3, lines 1-3,  see column 5, line 17 also).
Shuber teaches that the sequence specific primer has gene-specific length of about 18 to 25 bases, for example (see primer pairs found in Figure 1; “UPS-tagged primers contain the 20 nucleotide UPS sequence attached to the 5’ end of the individual sequence-specific primers listed in FIG 1.”, column 7, line 57-63).
Shuber also teaches a common knowledge of amplification products being in the range of 60 to 300 nucleotides (see amplicon sizes ranging from 175-410 in Figure 1, for example).
Shuber teaches that the anchor domain comprising the universal primer binding site is 20 nucleotides (see above).
The target-specific (or gene-specific) domain sequence disclosed by Shuber is GCA-rich (see Figure 1, wherein the primers are rich in G, C, and T), and GC-content being 45-50% (see sequence GCCCGACAAATAACCAAGTGA, which has 21 bases total, or which there are 10 GCs, which make up 47% GC and is rich in G, C, A3).
Shuber teaches providing the primers in a reaction vessel and amplifying them in a multiplex reaction involving a thermocycler (column 8, lines 32-34 and 44).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Andersen et al. with the teachings of Broude et al., Shuber, and the motivation present in the art, thereby arriving at the invention as claimed for the following reasons.
Andersen et al. disclose a method of performing a multiplex amplification reaction for thousands of genes in a single multiplex reaction involving a plurality of primer pairs which have target-specific gene sequences on their 3’ ends for a desire long-felt in the art:
“the amplification of 10,000 target sequences o interest would typically require 10,000 separate polymerase chain reactions based on conventional PCR procedures … There is, accordingly, a need in the art for improved methods of amplifying target sequences form a sample wherein any plurality of target sequences may be amplified simultaneously under identical reaction conditions in a multiplex fashion” (column 1, lines 37-44)

“plurality of amplification primer pairs, each of which is suitable for amplifying a different target sequence of interest … the number of primer pairs can be at least 100, 300, 500, 1000, 10000, or 30000” (column 8, lines 1-4)

“multiplex amplification can be carried out at a very high levels of complexity … 186-plex, 369-plex, 738-plex, and 1013-plex amplifications were carried out” (column 27, line 65 to column 28, line 1)

While the artisans did not explicitly disclose the lengths of the gene-specific portions of the primers or the size of the amplicons produced, the artisans expressed that determination of such would be well-within the skill level of an ordinarily skilled artisan:
“ability to select lengths and sequences of primers suitable for particular applications is within the capabilities of ordinarily skilled artisans” (column 10, lines 3-5)

In addition, Andersen et al. also explicitly teach the addition of 5’ anchor sequences for purposes such as a universal primer binding site.  While its length ranges were not disclosed, such a determination would have also been well-within the knowledge of the ordinarily skilled artisan as evidenced by Shuber who also disclose a multiplex amplification assay with a plurality of primer pairs, wherein the primers comprise a 5’ anchor sequence for universal primer binding site with length which meets the presently claimed range.
Therefore, one of ordinary skill in the art would have had a certain expectation of success at combining the teachings of Andersen et al. with the teachings of Shuber in the form of presently claimed set of primers.
With regard to claims 60 and 61, these claims recite that the primers only amplify the listed genes, but need not comprise the sequences of the primers which amplify these genes.  Given that Andersen et al. explicitly teach a highly complex multiplex amplification of targets, one of ordinary skill in the art would have been able to multiplex any of such genes listed in Table 1 (which are human expressed gene) for the purpose of assaying for gene expression in a sample for discovery of markers which may be indicative of diseases or for prognosis/diagnosis purposes.
With regard to the addition of PCR suppression sequence in the primers, the amplification reaction is known in the art to form a “Pan-like” structure for target nucleic acids which cannot be amplified in the absence of primers which have complementarity to the PCR suppression sequences found in the target nucleic acids (see Figure 1 of Broude et al.).
Lastly, given Broude et al.’s application of the teachings a method of multiplex amplification reaction, said one of ordinary skill in the art would have been motivated to apply them into the teachings of Andersen et al., thereby amplifying from only the target nucleic acids for which the primers are designed while inhibiting non-target nucleic acids from being amplified by formation of a pan-like structure, improving the specificity of the amplification products produced.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
	Applicants traverse the rejection (page 12, Response).
	Applicants contend that the claims as amended require, among other elements, a set of primers that are experimentally validated to satisfy certain criteria as recited in the claims (page 12, Response).
	Applicants further state that the Office “dismisses these arguments” and contends that the primers being validated is an inherent characteristic of the primers disclosed in the prior art referring to page 24 of the Office action (page 12, Response).
	The relevant portion of page 12 of the Office Action is reproduced below:

    PNG
    media_image1.png
    615
    960
    media_image1.png
    Greyscale

	As clearly, seen this is not a “dismissal” of the Office.  The Office clearly stated that the Office does not have the capacity to perform an actual experimentation to determine whether the primers derived by the combination of the artisans of record resulted in the 2-fold yield of specific amplified product over the non-specific products.
	And the assertion of the “inherency” was not made in vacuum.  It was made on the context of the teachings of Andersen et al. who already taught primer pairs which are multiplexed in number greater than 100 pairs:
“multiplex amplification can be carried out at a very high levels of complexity … 186-plex, 369-plex, 738-plex, and 1013-plex amplifications were carried out” (column 27, line 65 to column 28, line 1, Anderson et al.)

	The Office’s position was that to the primer set disclosed by Andersen et al. who already taught that the primers were multiplexed in numbers over a thousand targets, when combined to add anchor and PCR suppression sequences to the portion which are not target-specific would have yielded the predictable outcome of same or better multiplex capability based on the advantages afforded by at least the PCR suppression sequence (see page 22).
	And as to whether the resulting primer set would be capable of producing at least 2-fold specific products over the non-specific products, the Office stated that the resulting combinations, which is, a set of primers which have already been validated to specifically amplify at least 1,000 target sequences in a multiplex reaction, when combined with additional regions known in the art, such as PCR suppression sequence which have been known to reduce non-specific amplification reactions (by forming hairpin structures) would have resulted in the same structure as that which is claimed and thus would have a similar property, relying on a court decision (In re Best).
	While Applicants make much of how Andersen only amplified the amplicons based on Ct values (pages 12-13) or gel electrophoresis, Applicants do not provide any evidence to the contrary that the amplicons produced in the disclosed multiplex reaction are non-specific.  Therefore, evidence to the contrary, the Office contends that the primers of derived by the combination of Andersen et al. would have the property of being 2-fold specific over the non-specific counterpart.
	Next, Applicants reference the written description rejection portion of the Office Action (page 13, Response) that discusses the unpredictability in determining whether a primer for a target can be multiplexed together and contends that based on this rationale, the sets of primer pairs produced by combination of Andersen et al., Shuber and Broude does not necessarily mean that they produced, in a multiplex reaction, a yield of gene-specific extension products that exceeded a yield of non-specific extension products by at least 2-fold (page 13, Response).
	This argument is simply flawed.
	Initially, the written description rejection and obviousness rejections are severable rejection.  One does not depend on the other.  
	Notwithstanding this, Applicants’ arguments lack merit because Andersen’s set of primers were already capable of multiplexing over 1,000 targets together.  And the Office reiterates that appending additional sequences which are known in the art to reduce mispriming and non-specific amplification products by employing PCR suppression sequences thereto would only be expected to increase the specificity, not reduce it.
	Lastly, since Applicants incorporated the rationale of the written description to the present rejection, the Office provides the following remark.
Applicants’ remark actually strengthens the Office’s written description rejection because by agreeing (by referencing) to the unpredictability of behavior of primer sequences in a multiplex environment, Applicants’ claims drawn to a set of 100 or more primer pairs that target any and all genes from any and all organisms and microorganisms would also be subjected to the same unpredictability which would further go to justify that Applicants were not in possession of such a genus which resulted in the so-called 2-fold specific amplicons over the non-specific amplicons.
For these reasons, Applicants’ arguments are not found persuasive and the rejection is maintained.
Claim Rejections - 35 USC § 101
The rejection of claim 86 under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a collection of primer sequences without significantly more, made in the Office Action mailed on March 21, 2022 is withdrawn in view of the Amendment received on May 20, 2022.
Conclusion
	Claims 86 and 88-90 free of prior art, as there is neither a motivation nor a generally applicable reasonable expectation of success to arrive at a specific set of 10 or more primers having specific sequences as recited in Figure 1, which are described as being capable of being used together in a multiplex amplification reaction.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        September 28, 2022
/YJK/
	
  			
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office assumes that by “the” Office Action, Applicants are referring to the most recent Office Action dated March 21, 2022.
        2 The gene names next to the catalog numbers Hs0017XXXX_m1 are found on https://www.thermofisher.com/order/genome-database/?pearlUXVerSuffix=pearlUX2&elcanoForm=true#!/ge/assays/ge_all/
        3 Page 9, lines 17-19 defines, “GCT-rich” and “GCA-rich” as, “the gene-specific primer domain ha[ving] a substantial portion of G, C, A – and/or G, C, T nucleotides”.